DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 2-6 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of tag measurement environment evaluation device for evaluating whether measurement environment is suitable for distinguishing between moving tags and stop tags.  The device (20) has a processor and a memory storing a program that is configured when executed by the processor. A moving tag evaluation value of each of multiple wireless tags (5) based on a radio wave transmitted from each of the wireless tags is determined and received by a tag reader (10) is configured to communicate with each of the wireless tags. The wireless tag includes one or more moving tags that move and one or more stop tags that stop. The moving tag evaluation value is a value indicating how much each of the wireless tags is likely to be the moving tag. A moving tag evaluation representative value is a representative value of the moving tag evaluation values of the wireless tags. Whether a measurement environment is suitable for a moving tag detection in which the moving tags are detected while distinguished from the stop tags are determined based on the moving tag evaluation representative value.  The device (20) has a processor and a memory storing a program that is configured when executed by the processor. A moving tag evaluation value of each of multiple wireless tags (5) based on a radio wave transmitted from each of the wireless tags is determined and received by a tag reader (10) is configured to communicate with each of the wireless tags. The wireless tag includes one or more moving tags that move and one or more stop tags that stop. The moving tag evaluation value is a value indicating how much each of the wireless tags is likely to be the moving tag. A moving tag evaluation representative value is a representative value of the moving tag evaluation values of the wireless tags. Whether a measurement environment is suitable for a moving tag detection in which the moving tags are detected while distinguished from the stop tags are determined based on the moving tag evaluation representative value.  The program is further configured to, when executed by the processor, cause the processor to: classify the moving tag evaluation values according to a plurality of classes of a measurement environment index that is an index of the measurement environment having a possibility of having an influence on the moving tag detection; determine the moving tag evaluation representative values for the respective classes of the measurement environment index; and determine whether the measurement environment index has the influence on the moving tag detection by comparing the moving tag evaluation representative values with each other.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 2, the best reference found during the process of examination,Uchimura (US 11276107 B2), discloses a product management device includes: a reception state storage unit configured to, on the basis of changes in reception states of signals transmitted from tag devices attached to products, store identification information of products in which changes have occurred; a movement path detection unit configured to detect a movement path of a purchaser in a store in which the products are placed; and a list output unit configured to output a list of products placed at locations close to the movement path among the products for which changes in the reception states are equal to or greater than a threshold value.
Consider claim 2, another best reference found during the process of examination,Jahn (US 11067960 B2), discloses an arrangement for monitoring status of a production device configured to implement an industrial process or industrial production with a control device with sensors and actuators, where at least one further sensor is carried through the production device with a product being processed by the production device, where further signals are wirelessly transmitted to a status-monitoring device by the further sensor, and where the signals and/or status information items and the further signals are placeable in relationship with one another to generate status information item about the production device such that it is possible to plan the status monitoring separately from the production device, and possible to combine information items of the industrial control device with the information items and data of a mobile sensor (further sensor) that passes through the production device, such that more precise status information items about the production device status can be acquired.
Claims 3, 4 and 5 recite features, among others, that are similar to the features that are discussed above with respect to claim 2.  Therefore, claims 3, 4 and 5 are patentable over related arts.  Claim 6 depends from claim 5.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 2.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689